Detailed Action
This Office action responds to the communication filed 3/22/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 9-16 have been cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 directed to an invention, non-elected without traverse.  Accordingly, claims 9-16 have been cancelled.
Allowable Subject Matter
Claim1-2, 4, 6-8 allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowable subject matter of claims 1-2, 4, 6-8 is the inclusion of the limitation the substrate further comprises a peripheral circuit region, wherein the peripheral circuit region comprises: at least one of the control gates located on the substrate; and the ONO layer located on the two sidewalls of each of the control gates.  Prior art of record teaches a peripheral circuit region, control gates, and an ONO layer, however, the prior art combination as applied was not found to render obvious the claimed peripheral circuit region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 10304680 B1) discloses a semiconductor device but fails to teach the claimed floating gate width.
Decobert (US 20200176460 A1) discloses a semiconductor device but fails to teach the claimed floating gate width.
Purayath (US 20110309426 A1) discloses a semiconductor device but fails to teach the claimed floating gate width.
Jang (US 20050136601 A1) discloses a semiconductor device but fails to teach the claimed floating gate width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            
/Nelson Garces/ Primary Examiner, Art Unit 2814